 



Exhibit 10.1
SEPARATION AGREEMENT
     This Separation Agreement (“Agreement”), dated May 25, 2006, is entered
into between BioScrip, Inc. (“BioScrip”), its affiliates and subsidiaries
(collectively, the “Company”), on the one hand, and Gregory H. Keane
(“Employee”), on the other hand.
W I T N E S S E T H:
     WHEREAS, Employee is currently employed by BioScrip as its Executive Vice
President, Chief Financial Officer and Treasurer as well as Treasurer of each of
BioScrip’s subsidiaries;
     WHEREAS, in the course of Employee’s employment with the Company, Employee
has been provided and/or had access to confidential information and trade
secrets of the Company, and has been intimately involved with its management
and/or operation;
     WHEREAS, Employee and BioScrip both desire to terminate Employee’s
employment with BioScrip effective June 9, 2006 (the “Termination Date”);
     WHEREAS, the Company and Employee desire to settle fully and finally all
claims Employee may have against the Company; and
     WHEREAS, Employee and the Company agree that this Agreement shall supersede
and replace any and all other agreements between Employee and the Company;
     NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Employee agree as follows:
     1. Termination Date. Employee and the Company agree that Employee’s
employment with the Company shall terminate on the Termination Date, which shall
also be the effective date of Employee’s resignation from all positions and
offices Employee holds with the Company. Employee shall be entitled to continue
to receive until the Termination Date Employee’s annual base salary and other
benefits as are in effect on the date that Employee signs this Agreement. Prior
to the Termination Date, Employee agrees to use Employee’s best efforts to
ensure an orderly transition of Employee’s functions to such individuals as may
be designated by the Company.
     2. Severance. Beginning on the Termination Date, Employee shall be entitled
to receive a severance payment equal to one (1) year of salary at his then
current gross salary level, $275,000. In addition, Employee shall be entitled to
receive an amount equal to the average of any bonus or incentive compensation
paid or payable to Employee for the two most recent fiscal years, payable in
equal monthly installments or otherwise in accordance with BioScrip’s then
applicable payroll practices, representing, in the aggregate on a pre-tax basis,
$80,000. The two payments shall be due and payable as follows: Subject to the
unwaived expiration of the time periods set forth in Section 9 hereof, payable
in two payments, (i) the first payment shall be due and payable, in an

 



--------------------------------------------------------------------------------



 



amount of $155,000 on June 9, 2006; and (ii) the second payment shall be in an
amount equal to $200,000 and shall be due and payable on January 10, 2007. All
payments under this paragraph 2 shall be subject to all applicable federal,
state and local withholding. In the event of a Change of Control (as defined in
paragraphs 4A and 4C of the Change of Control Severance Agreement, dated
June 14, 2004, between Chronimed Inc. and Employee) or at the written request of
Employee upon five (5) notice of all payments remaining to be paid to Employee
under this paragraph 2 shall accelerate and be payable to Employee on the date
of the Change of Control.
     3. Accrued Vacation. In addition to the severance payments to be made to
Employee pursuant to paragraph 2 above, at the next payroll date following the
Termination Date, Employee shall be entitled to receive payment for all vacation
days accrued and unused as of the Termination Date, which the parties
acknowledge and agree shall be $21,000.
     4. Outplacement Assistance. The Company shall reimburse Employee up to five
thousand ($5,000) dollars for the services of an outplacement firm upon
submission of receipts or other supporting documentation in accordance with the
then customary practices of the Company.
     5. Consulting Services. Following the Termination Date Employee shall
provide consulting services to the Company on a reasonable and as needed basis.
Employee shall render such services as an independent contractor and not as an
employee. The provision of consulting services by Employee shall be scheduled on
a reasonable basis by Employee and the Company. While serving as a consultant,
Employee shall not have any authority to bind or act on behalf of the Company or
any of its subsidiaries. Subject to Section 13, the Company shall pay the
Employee two hundred ($200.00) dollars per hour as compensation for Employee’s
consulting services. Notwithstanding the foregoing, the Company shall have no
obligation to pay Employee a consulting fee in connection with Employee’s
assistance and/or cooperation in defense of or in connection with any civil or
criminal litigation or investigation (including those involving governmental
authorities or agencies).
     6. COBRA Insurance Coverage. For the period beginning on the Termination
Date, Employee and Employee’s dependents shall be entitled to maintain health
insurance under the Company’s group medical and dental insurance plans to the
extent, if any, permitted under the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended (“COBRA”). Employee will be provided with applicable
COBRA forms and Employee shall timely and properly complete such forms. The
Company shall reimburse Employee for the value of any COBRA premiums that would
be incurred for health insurance for Employee and Employee’s dependents for the
one-year period following the Termination Date. Nothing contained herein shall
require Employee to pay applicable COBRA payments to the Company’s and
Employee’s current health insurer.
     7. No Other Payments. Employee agrees that except for the payments and
benefits to be made or provided to Employee under this Agreement, Employee is
not due or owed any payments, benefits, or compensation of any kind by the
Company, including for wages, benefits, vacation, sick leave, personal time off,
or any other paid time away from work, as of the date Employee signs this
Agreement, including, but not limited to, any amounts arising under the
(i) Employment Agreement dated as of July 1, 2003 by and between Employee and
Chronimed, Inc., as amended by the Amendment and Assumption of Employment
Agreement dated August

-2-



--------------------------------------------------------------------------------



 



9, 2004 (“Employment Agreement”); and (ii) Form of Change of Control Agreement,
dated as of June 14, 2006, between the Employee and Chronimed, Inc, a
wholly-owned subsidiary of the Company. Employee further agrees that the Company
has provided to Employee all leave that Employee requested or to which Employee
was entitled under the Family and Medical Leave Act (FMLA) prior to the date
that Employee signs this Agreement.
     8. General Release by Employee. Employee, on behalf of Employee and
Employee’s heirs, successors and assigns, does hereby release, forever
discharge, and covenant not to sue the Company and its current or former
directors, officers, employees, agents, members, shareholders and attorneys
(collectively, the “Releasees”), collectively, separately, and severally, from,
against, or for all claims, demands, actions, costs, expenses, charges and other
such rights, from the beginning of time through the Termination Date, known or
unknown, vested or unvested, accrued or unaccrued, arising out of or related to
any events, conduct or other transactions between or related to the parties
arising out of or related to: (1) Employee’s employment by the Company or the
termination thereof, and/or (2) Employee’s being a shareholder of the Company,
including, but not limited to, any such claims, demands, actions, costs,
expenses, charges and other such rights arising in connection with the
Employment Agreement. This release includes, but is not limited to, claims
arising under federal, state or local laws prohibiting employment discrimination
or claims growing out of legal restrictions on the Company’s employment
practices, including, but not limited to, any claims arising under the Civil
Rights Act of 1991, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §2000(e) et seq., 42 U.S.C. §1981, Executive Order 11246, the Civil
Rights Act of 1866, the Civil Rights Act of 1871, the Americans with
Disabilities Act of 1990, federal, state and local laws prohibiting employment
discrimination, wrongful discharge, claims of defamation, any claims for loss
consortium, slander or libel, severance pay claims, pension claims, ERISA claims
and claims arising under the Fair Labor Standards Act. This release does not
include claims under applicable worker’s compensation and unemployment
compensation statutes or which are otherwise prohibited by law.
     9. Release of Claims Arising Under the ADEA. In addition to the claims
identified in Section 8 above, Employee hereby knowingly and voluntarily
releases and discharges Releasees, collectively, separately and severally, from
or for any and all liability, claims, allegations, and causes of action arising
under the Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
which Employee, Employee’s heirs, administrators, executors, personal
representatives, beneficiaries, and assigns may have or claim to have against
Releasees (together with the claims released in Section 8 above, the “Released
Claims”). Notwithstanding any other provision or section of this Agreement,
Employee does not hereby waive any rights or claims under the ADEA that may
arise after the date on which this Agreement is signed by Employee.
     Employee hereby acknowledges and represents that (i) Employee has been
given a period of at least twenty-one (21) days to consider the terms of this
Agreement, (ii) the Company has advised or hereby advises Employee in writing to
consult with an attorney prior to executing this Agreement, and (iii) Employee
has received valuable and good consideration to which Employee is otherwise not
entitled in exchange for Employee’s execution of this Agreement.

-3-



--------------------------------------------------------------------------------



 



     Employee and the Company hereby acknowledge this Agreement shall not become
effective or enforceable until the close of business on the seventh (7th) day
after the day on which it is executed by Employee (“the Effective Date”) and
that Employee may revoke this Agreement at any time before the Effective Date.
     In the event Employee chooses to exercise Employee’s option to revoke this
Agreement, Employee shall notify the Company in writing to the Company’s
designated agent for this purpose, and return to the Company all monies paid
pursuant to this Agreement (if any). Such notice shall be delivered to the
Company by registered or certified mail, postmarked no later than 5:00 p.m. on
the last day of the revocation period, and with return receipt requested and
addressed as follows:
General Counsel
BioScrip, Inc.
10050 Crosstown Circle
Eden Prairie, Minnesota 55433
     10. No Pending Claims. Employee represents and covenants that Employee has
not filed or otherwise initiated any legal action or administrative proceeding
of any kind against any of the Releasees relating to any of the Released Claims.
     11. No Admission of Liability. This Agreement is not intended to be, and
shall not be construed as, any admission of liability or wrongdoing of any kind
by the Company or any of the Releasees, and any such liability or wrongdoing is
hereby denied by the Company on behalf of itself and the other Releasees.
     12. Non-Assignment/Claims for Attorneys’ Fees, Costs and Expenses. Employee
represents, warrants and agrees that Employee has not assigned, transferred,
sold or hypothecated any of the Released Claims. Employee understands and agrees
that the aforesaid payments to him include and encompass therein any and all
claims with respect to attorneys’ fees, costs, and expenses for or by any and
all attorneys who have represented Employee or with whom Employee has consulted
or who have done anything in connection with the subject matter of this
Agreement or any and all claims released herein.
     13. Agreement to Cooperate. Employee further covenants and agrees that
Employee shall cooperate with the Company in any pending or future matters,
including without limitation any litigation, investigation, or other dispute, in
which Employee, by virtue of Employee’s prior employment with the Company, has
relevant knowledge or information. The Company will reimburse Employee for all
reasonable out-of-pocket expenses incurred in connection with such activity upon
submission of receipts or other supporting documentation in accordance with the
then customary practices of the Company.
     14. [Intentionally omitted]
     15. [Intentionally omitted]

-4-



--------------------------------------------------------------------------------



 



     16. Non-Disparagement. Except as otherwise required by law, each party
agrees and covenants that it has not made, nor shall he or it make, at any time
following the Termination Date any statement, written or verbal, directly or
indirectly, expressly or implicitly, in any forum or media, or take any other
action, either directly or indirectly, in disparagement of the other party
hereto or any of the Releasees hereunder. Without limiting the foregoing, this
Section 16 includes, but is in no way limited to, each party’s obligations not
to communicate in any manner, directly or indirectly, expressly or implicitly,
any negative, offensive, rude, unflattering comments or comments of a similar
nature. Indirect communications include, but are not limited to, comments,
statements, writings or any other such expressions attributable to a party but
which originate from others, such as a spouse, friend, counsel, agent or
representative.
     17. Business Related Expenses. Employee acknowledges and agrees that any
and all business related expenses incurred by Employee, but not yet submitted
for reimbursement, must be submitted to the Company within four (4) weeks of the
Termination Date. Employee further acknowledges and agrees that the Company
shall not be liable to Employee for any reimbursement requests submitted after
this time period (unless such expenses are reimbursable under Section 2 of this
Agreement in connection with Employee’s consulting services). The Company will
pay all timely reimbursement requests pursuant to Company policy.
     18. Return of Company Property. Except as otherwise provided below,
Employee agrees, within two (2) weeks of the Termination Date, to return to the
Company all property of the Company, including but not limited to, all files,
customer and prospective customer lists, management reports, drawings,
memoranda, forms, financial data and reports, and all other documents obtained
or created by Employee in connection with Employee’s employment with Company or
service on the Board of the Company (including all copies of the foregoing, and
including all notes, records and other materials of or relating to the Company
or its customers) and all of the equipment and other materials of the Company in
Employee’s possession or under Employee’s control (including but not limited to
any computers, credit cards, telephones, office equipment, software or similar
items), and any and all other proprietary data or objects acquired through
Employee’s employment with the Company.
     19. Confidentiality. Employee has, in the course of his employment with the
Company and service on its Board (and will in the course of the provision of any
consulting services to the Company during the Consulting Period), have access to
confidential and proprietary data or information belonging to the Company.
Employee shall not at any time divulge or communicate to any person (other than
to a person bound by confidentiality obligations to the Company similar to those
contained in this Agreement) or use to the detriment of the Company, or for the
benefit of any other person such data or information. The phrase “confidential
or proprietary data or information” shall mean information not generally
available to the public, including, but not limited to, personnel information,
financial information, customer lists, supplier lists, trade secrets, secret
processes, computer data and programs, pricing, marketing and advertising data.
Employee acknowledges and agrees that any confidential or proprietary
information that Employee has already acquired was in fact received in
confidence in Employee’s fiduciary capacity with respect to the Company.
     20. Inventions and Patents. Employee agrees to assign all rights, ownership
and related privileges and benefits associated with inventions and patents to
the Company.

-5-



--------------------------------------------------------------------------------



 



Employee agrees that any inventions or patents obtained in association with
ideas or concepts initiated by Employee during his employment with the Company
related to the Company’s business are deemed to be Company property. This
includes but is not limited to product ideas, changes or improvements; process
ideas, changes or improvements; pertinent intellectual property, or other
pertinent information.
     NOTICE: Minnesota law exempts from this Agreement “an invention for which
no equipment, supplies, facility or trade secret information of the employer was
used and which was developed entirely on the Employee’s own time, and (1) which
does not relate (a) directly to the business of the employer or (b) to the
employer’s actual or demonstrably anticipated research or development, or
(2) which does not result from any work performed by the Employee for the
employer.”
     21. Covenant Not to Compete. Employee hereby covenants and agrees that for
a period of one year following the Termination Date (the “Term”), Employee shall
not be engaged within the United States, either directly or indirectly, in any
manner or capacity, whether as an advisor, principal, agent, partner, officer,
director, employee, member of an association, or otherwise, in any business or
activity which is competitive with the business being conducted by the Company
or its subsidiaries or affiliates on the Termination Date (a “Competitive
Business”), or own beneficially or of record, five percent or more of the
outstanding stock of any class of equity securities in any corporation, other
business entity or business engaged in a Competitive Business.
     In addition, during the Term, Employee shall not solicit, directly or
indirectly, any then current employee of the Company for employment or
engagement in any capacity outside of the Company, its subsidiaries or
affiliates, or solicit any customers of the Company to change or reduce in any
way the amount of business that they do with the Company or to do business with
a competitor of the Company, its subsidiaries or affiliates.
     22. Forfeiture of Payments. If Employee breaches any terms or conditions in
this Agreements, in addition to other remedies available to the Company under
this Agreement or otherwise, all payments and benefits described in this
Agreement shall cease immediately except to the extent required to be provided
by the provisions of COBRA.
     23. Arbitration/Dispute Resolution. The Company and Employee agree that
prior to commencing any legal action arising out of a dispute over provisions in
this Agreement, the parties shall first negotiate for a period of not less than
30 days in an effort to resolve the dispute. If these efforts are not
successful, then the parties shall submit to non-binding mediation conducted by
an independent third-party mediator in an effort to resolve the dispute,
provided that such mediation must be completed with in 60 days after the date on
which it commences. Thereafter, if the dispute remains unresolved, either party
may commence legal action to resolve the dispute, it being understood that, if
mutually agreed, the parties may instead elect to submit the dispute to binding
arbitration. Any legal action arising under or in connection with this Agreement
shall be brought in federal or state court in Hennepin County, Minnesota, and
the parties consent to personal jurisdiction and venue in such courts.
     24. Cooperation in Claims. [Intentionally Omitted].

-6-



--------------------------------------------------------------------------------



 



     25. Equitable Relief. Employee acknowledges that the services rendered by
Employee to the Company are and were of a special, unique, unusual and
extraordinary character, which gives them a peculiar value, the loss of which
cannot reasonably or adequately be compensated in damages in an action at law,
and that a breach by Employee of any of the provisions contained in this
Agreement will cause the Company irreparable injury and damage. Employee further
acknowledges that Employee possesses unique skills, knowledge and ability and
that any material breach of the provisions of this Agreement would be extremely
detrimental to the Company. By reason thereof, each party shall be entitled, in
addition to any other remedies they may have under this Agreement or otherwise,
to injunctive and other equitable relief to prevent or curtail any breach of
this Agreement by either party; provided, however, that no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against the pursuing of other legal or equitable remedies in the
event of a breach.
     26. Attorneys’ Fees, Costs and Expenses. If any action at law or in equity
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party will be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
     27. Applicable Law. This Agreement has been entered into in and shall be
governed by and construed under the laws of the State of Minnesota without
reference to the choice of law principles thereof.
     28. Severability. If any of the covenants of this Agreement is determined
by any court of competent jurisdiction to be unreasonable or unenforceable, in
whole or in part, as written, Employee hereby consents to and affirmatively
requests that the court reform the covenant so as to be reasonable and
enforceable to the maximum extent permitted by law and that the court enforce
the covenant as so reformed. Subject to and without limitation of the foregoing,
should any covenant or provision of this Agreement be declared or determined by
any court of competent jurisdiction to be unenforceable or invalid for any
reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.
     29. [Intentionally Omitted]
     30. Third-party Beneficiaries. The Releasees other than the Company shall
be third-party beneficiaries of this Agreement for the limited purpose of
enforcing the provisions of Sections 8, 9, 10, 11, 12, and 16 hereof.
     31. Modification. Except as provided in Section 28, no provision of this
Agreement may be changed, altered, modified, or waived except in writing signed
by both parties or their duly authorized representatives, which writing shall
specifically reference this Agreement and the provision that the parties intend
to waive or modify. The waiver by either party of a breach of any of the
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent or simultaneous breach.

-7-



--------------------------------------------------------------------------------



 



     32. Assignability. Employee may not assign this Agreement, in whole or in
part, without the prior written consent of the Company, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect. This Agreement shall be binding on and inure to the benefit of the
Company and its respective successors and assigns.
     33. Headings and Captions. The headings and captions used in this Agreement
are for convenience of reference only, and shall in no way define, limit, expand
or otherwise affect the meaning or construction of any provision of this
Agreement.
     34. Counterparts Acceptable. This Agreement may be executed in two or more
counterparts and by facsimile, each of which shall be deemed an original but all
of which shall constitute one and the same instrument.
     35. Interpretation. No provision of this Agreement or any related document
shall be construed against or interpreted to the disadvantage of any party
hereto by reason of such party’s having or being deemed to have structured or
drafted such provision.
     36. Entire Agreement. Employee acknowledges and agrees that Employee has
read and fully understands the contents and the effect of this Agreement.
Employee acknowledges and agrees that Employee has had a reasonable opportunity
and has been advised in writing to seek the advice of an attorney as to such
content and effect. Employee accepts each and all of the terms, provisions, and
conditions of this Agreement, and does so voluntarily and with full knowledge
and understanding of the contents, nature, and effect of this Agreement.
Employee and the Company acknowledge and agree that they are not relying on any
representations, oral or written, other than those expressly contained in this
Agreement. Unless otherwise expressly provided herein, this Agreement supersedes
all prior agreements, proposals, negotiations, conversations, discussions and
course of dealing between Employee and the Company, including but not limited to
the Employment Agreement.

              /s/ Gregory H. Keane                  
 
          5/25/06 Employee       Date
 
            BioScrip, Inc.        
 
           
By:
  /s/ Barry A. Posner       5/25/06
 
           
 
          Date Title: EVP and General Counsel        
 
           

-8-